Name: COMMISSION REGULATION (EC) No 508/96 of 25 March 1996 determining the extent to which applications lodged in March 1996 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  Europe
 Date Published: nan

 26. 3 . 96 | EN I Official Journal of the European Communities No L 76/3 COMMISSION REGULATION (EC) No 508/96 of 25 March 1996 determining the extent to which applications lodged in March 1996 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2699/93 (') laying down detailed rules for the application in the eggs and poultrymeat sector of the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic, as last amended by Regulation (EC) No 354/96 (2), and in parti ­ cular Article 4 (5) thereof, Whereas the applications for import licences lodged for the second quarter of 1996 are, in the case of some products, for quantities less than or equal to the quantities available and can therefore be met in full , but in the case HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for the period 1 April to 30 June 1996 submitted under Regulation (EEC) No 2699/93 shall be met as referred to in the Annex. Article 2 This Regulation shall enter into force on 1 April 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 March 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 245, 1 . P) OJ No L 50, 29 . 10 . 1993, p . 88 . 2. 1996, p . 7. No L 76/4 HeNI Official Journal of the European Communities 26 . 3 . 96 ANNEX Group No Percentage of acceptance of import licences submitted for the period 1 April to 30 June 1996 1 1,83 2 6,19 4 100,00 7 1,07 8 12,29 9 1,73 10 100,00 11  12 3,03 14  15 100,00 16 100,00 17  18  19 5,00 21 100,00 22 100,00 23 100,00 24 100,00 25 100,00 26  27  28  30  31  32  33  34  35  36 